DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, & 4-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “gas transported through the piezoelectric actuator is transported out of the outlet path through the ventilation hole and then discharged through the outlet opening, wherein the piezoelectric actuator has a length ranging from 3.5 mm to 18 mm, and a width ranging from 3.5 mm to 18 mm” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 4-20 are allowable based upon their dependency thereof claim 1.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mou et al. US PATENT No.: US 10,935,532 B2 discloses an actuation-and-detecting module is disclosed and includes a main body, a particle detecting base, plural actuators and sensors. The main body has a first compartment divided into a first chamber and a second chamber, a second compartment having a third chamber and a third compartment divided into a fourth chamber and a fifth chamber by a carrying partition. The particle detecting base is disposed between the fourth chamber and the carrying partition. The first actuator is disposed between the second chamber and a first partition. The second actuator is disposed within a receiving slot of the particle detecting base. The first sensor is disposed within the first chamber. The second sensor is disposed within the third chamber for detecting the air in the third chamber. The third sensor is disposed within a detecting channel of the particle detecting base for detecting the air in the detecting channel, however is silent on gas transported through the piezoelectric actuator is transported out of the outlet path through the ventilation hole and then discharged through the outlet opening, wherein the piezoelectric actuator has a length ranging from 3.5 mm to 18 mm, and a width ranging from 3.5 mm to 18 mm.
Mou et al. US PATENT No.: US 10,928,370 B2 discloses an actuating and sensing module includes a main body, an actuator and a gas sensor. The main body includes a partition, an inlet and an outlet. The space inside the main body is divided into a first compartment and a second compartment by the partition. The inlet and the outlet are in fluid communication with the first compartment and the second compartment respectively. The inlet, the first compartment, a communicating hole, the second compartment and the outlet form a gas channel within the main body. The actuator is sealed and disposed between the main body and the partition in the second compartment, wherein gas is introduced into the first compartment through the inlet, transported to the second compartment through the communicating hole, and discharged through the outlet by the actuator. The gas sensor is disposed in the first compartment and separated from the actuator for monitoring the gas on a surface thereof, however is silent on gas transported through the piezoelectric actuator is transported out of the outlet path through the ventilation hole and then discharged through the outlet opening, wherein the piezoelectric actuator has a length ranging from 3.5 mm to 18 mm, and a width ranging from 3.5 mm to 18 mm.
Mou et al. PG. Pub. No.: US 2020/0292438 A1 discloses a particle detecting device is provided. The particle detecting device includes a base, a detecting element, a micro pump and a drive control board. The base includes a detecting channel, a beam channel and a light trapping region. The detecting element includes a microprocessor, a particle sensor and a laser transmitter. The particle sensor is disposed at an orthogonal position where the detecting channel intersects the beam channel. When the micro pump, the particle sensor and the laser transmitter are enabled under the control of the microprocessor, the gas outside the detecting channel is inhaled into the detecting channel. When the gas flows to the orthogonal position where the detecting channel intersects the beam channel, the gas is irradiated by the projecting light source from the laser transmitter, and projecting light spots generated are projected on the particle sensor for detecting the size and the concentration of suspended particles, however is silent on gas transported through the piezoelectric actuator is transported out of the outlet path through the ventilation hole and then discharged through the outlet opening, wherein the piezoelectric actuator has a length ranging from 3.5 mm to 18 mm, and a width ranging from 3.5 mm to 18 mm.
Mou et al. PG. Pub. No.: US 2020/0292437 A1 discloses a particle detecting device is provided. The particle detecting device includes a base and a detecting element. The base includes a detecting channel, a beam channel and a light trapping region. A light trapping structure corresponding to the beam channel is disposed in the light trapping region. The detecting element includes a microprocessor, a particle sensor and a laser transmitter. The particle sensor is disposed at an orthogonal position where the detecting channel intersects the beam channel. When the particle sensor and the laser transmitter are enabled, the laser transmitter transmits the projecting light source to the beam channel, and the particle sensor detects the size and the concentration of the suspended particles contained in the gas in the detecting channel. The projecting light source is projected on the light trapping structure so that a stray light being directly reflected back to the beam channel is reduced, however is silent on gas transported through the piezoelectric actuator is transported out of the outlet path through the ventilation hole and then discharged through the outlet opening, wherein the piezoelectric actuator has a length ranging from 3.5 mm to 18 mm, and a width ranging from 3.5 mm to 18 mm.
Handique et al. PG. Pub. No.: US 2014/0377850 A1 discloses control methods, control systems, and control software for microfluidic devices that operate by moving discrete micro-droplets through a sequence of determined configurations. Such microfluidic devices are preferably constructed in a hierarchical and modular fashion which is reflected in the preferred structure of the provided methods and systems. In particular, the methods are structured into low-level device component control functions, middle-level actuator control functions, and high-level micro-droplet control functions. Advantageously, a microfluidic device may thereby be instructed to perform an intended reaction or analysis by invoking micro-droplet control function that perform intuitive tasks like measuring, mixing, heating, and so forth. The systems are preferably programmable and capable of accommodating microfluidic devices controlled by low voltages and constructed in standardized configurations. Advantageously, a single control system can thereby control numerous different reactions in numerous different microfluidic devices simply by loading different easily understood micro-droplet programs, however is silent on gas transported through the piezoelectric actuator is transported out of the outlet path through the ventilation hole and then discharged through the outlet opening, wherein the piezoelectric actuator has a length ranging from 3.5 mm to 18 mm, and a width ranging from 3.5 mm to 18 mm.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852